181 F.2d 504
CLYDE W. BECKNER, Inc., a corporation,v.WESTERN CONTRACTING CORPORATION, a corporation.
No. 4051.
United States Court of Appeals Tenth Circuit.
March 15, 1950.

Appeal from the United States District Court for the District of Kansas.
H. L. Snyder and Charles G. Peters, Charleston, West Virginia, for appellant.
Lowell C. Kindig, Sioux City, Iowa, and W. D. Jochems, Wichita, Kansas, for appellee.
Before PHILLIPS, Chief Judge, and BRATTON, HUXMAN, MURRAH and PICKETT, Circuit Judges.
PER CURIAM.


1
Appeal dismissed on motion of appellant.